EXHIBIT 10.2

EMPLOYMENT TRANSITION AND CONSULTING AGREEMENT

This Employment Transition and Consulting Agreement (hereafter “Agreement”) is
entered into between Mr. Scot A. Griffin (the “Executive”) and Tessera, Inc.
(the “Company”), effective eight days after the Executive’s signature (the
“Effective Date”), unless he revokes his acceptance as provided in Section 3(c)
below.

WHEREAS, the Executive is Executive Vice President, Micro-Electronics
Technologies of the Company;

WHEREAS, the Executive wishes to resign his employment effective as of April 3,
2009 (the “Termination Date”),

WHEREAS, the Company desires to retain the Executive to provide consulting
services to the Company following the Termination Date and wishes to provide the
Executive with certain compensation and benefits in return for Executive’s
services; and

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship, the Executive’s future consulting relationship
with the Company and to fully and finally to resolve all matters between them;

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

1. Termination of Employment. The Executive’s employment with the Company,
including his position as Executive Vice President, Micro-Electronics
Technologies of the Company (and any other positions he may hold with the
Company or any of its subsidiaries), will terminate on the Termination Date.

2. Consulting Period.

(a) Consulting Period. During the period commencing on the Termination Date and
ending on July 3, 2009 (the “Consulting Period”), the Executive will continue to
provide services to the Company. Notwithstanding the foregoing, the Executive
may terminate the Consulting Period (and his obligation to provide consulting
services), with or without cause, upon delivery of written notice to the
Company. The Consulting Period may be extended upon mutual agreement of the
Executive and the Chief Executive Officer of the Company. The date on which the
Consulting Period ends for any reason is referred to herein as the “Consulting
Period Termination Date.”

(b) Status as Consultant. During the Consulting Period, the Executive shall be
an independent contractor of the Company and not an employee and shall report to
the General Counsel of the Company.

 

Page 1 of 14



--------------------------------------------------------------------------------

(c) Scope of Services During Consulting Period. The Executive shall devote such
percentage of his business time and effort to the performance of his services
hereunder as may be mutually agreed upon by the General Counsel of the Company
and the Executive. The Executive shall, upon the request or direction of the
Chief Executive Officer or the General Counsel of the Company, provide such
additional information, advice and assistance concerning matters that are within
(i) the scope of the Executive’s knowledge and expertise, including intellectual
property and competitive strategy and (ii) the scope of work agreed upon by the
General Counsel of the Company and the Executive under this Agreement. The
Executive’s advice shall be of an advisory nature and the Company shall not have
any obligation to follow such advice. The Executive agrees to perform the
consulting services and any other obligations or activities hereunder in
accordance with (i) the terms of this Agreement, (ii) all applicable laws, and
(iii) all Company policies and procedures provided to the Executive in
connection with Executive’s performance under this Agreement.

(d) Availability. The Executive generally shall be available to provide services
under this Agreement during normal business hours (“normal business hours” being
9:00 a.m. to 5:00 p.m. Pacific Time on any day excluding Saturday, Sunday and
any day which is a legal holiday under the laws of the State of California or is
a day on which banking institutions located in California are authorized or
required by law or other governmental action to close). Executive shall make
himself available to, and shall, perform his consulting services reasonably
following the request by Company but at such particular times and places and
using such methods as Executive determines. Executive shall fulfill his
responsibilities under this Agreement by providing such services by telephone
and e-mail, as Executive may reasonably determine The Company shall reasonably
accommodate the Executive’s schedule when requesting the Executive’s assistance
pursuant to this Section 2(d).

3. Compensation and Severance.

(a) Compensation on Termination Date. On the Termination Date, the Company shall
pay the Executive all accrued wages through the Termination Date, including
accrued, unused vacation and any other benefits owed to the Executive. The
Executive shall submit all business expenses incurred by him no later than the
Termination Date, in accordance with the Company’s travel and expense policies.
The Company shall promptly reimburse the Executive for all reasonable and
properly documented business expenses that are submitted by him in accordance
with the Company’s policies and this Section 3(a). In addition, the Company will
also, within thirty (30) days after the Termination Date, reimburse the
Executive in an amount not to exceed $2,000 for the reasonable cost of legal
services he incurs for himself to obtain legal advice concerning this Agreement,
which expenses shall be submitted to the Company with supporting documentation
no later than twenty-one (21) days after the Termination Date. Subject to the
terms of this Agreement, the Executive acknowledges and agrees that with his
final check, and the expense reimbursements described above, the Executive will
have received all monies, bonuses, commissions, expense reimbursement, vacation
pay, or other compensation he earned or was due during his employment by the
Company.

(b) Compensation During Consulting Period.

(i) Consulting Fee. During the Consulting Period, Executive shall be entitled to
receive an amount equal to the Executive’s base salary as in effect immediately
prior to the Termination Date, payable in accordance with the Company’s standard
payroll practices.

 

Page 2 of 14



--------------------------------------------------------------------------------

(ii) Health Benefits. During the Consulting Period, the Company shall pay the
employer contribution for medical, dental, and vision coverage for the Executive
and covered dependents (if COBRA coverage is elected). The Executive
acknowledges that, following the Termination Date, the Executive shall not be
eligible to participate in any plan or program which, as a condition of
eligibility for such plan or program, requires the Executive to be an employee
of the Company.

(iii) Business Expenses. During the Consulting Period, the Company shall
reimburse the Executive for reasonable and pre-approved out-of-pocket business
expenses incurred in connection with the performance of his services hereunder,
subject to (A) such policies as the Company may from time to time establish, and
(B) the Executive furnishing the Company with evidence in the form of receipts
satisfactory to the Company substantiating the claimed expenditures.

(iv) Stock Awards. During the Consulting Period, all of the Executive’s stock
options and restricted stock awards (other than restricted stock awards the
vesting of which is solely performance-based) shall continue to vest and be
exercisable in accordance with the terms of the stock option agreements and the
equity plans pursuant to which such stock options were issued. Following the
Termination Date, the Executive shall not be entitled to any additional grants
of stock options or restricted stock.

(c) Severance Benefits. Upon the termination of the Consulting Period for any
reason, the Executive (or in the event of the Executive’s death, the Executive’s
estate or designated beneficiary) shall be entitled to receive, in lieu of any
severance benefits to which the Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below:

(i) Unpaid Consulting Compensation. On the Consulting Period Termination Date,
the Company shall pay the Executive all accrued but unpaid consulting fees
payable pursuant to Section 3(b)(i) above, and any unpaid health benefits
payable pursuant to Section 3(b)(ii) above. The Executive shall submit all
business expenses incurred by him no later than the Consulting Period
Termination Date, in accordance with the Company’s travel and expense policies.
The Company shall promptly reimburse the Executive for all reasonable and
properly documented business expenses that are submitted by him in accordance
with the Company’s policies and this Section 3(c)(i).

(ii) Severance Payment. Within seven (7) business days of the Second Release
Effective Date (as defined below), the Company shall pay to the Executive a
severance payment of $247,500 (the “Severance Payment”), less all applicable
taxes and other authorized withholding.

(iii) Health Benefits. The Company shall pay the employer contribution for
medical, dental, and vision coverage for the Executive and covered dependents
(if COBRA coverage is elected) for nine (9) calendar months after the Consulting
Period Termination Date. The Executive will then be responsible for paying the
full cost of continuation coverage under COBRA for the Executive and eligible
dependents should the Executive elect to continue coverage after such period.
This coverage will cease on the date the Executive becomes employed by another
employer offering substantial similar medical benefit coverage, and the
Executive will promptly notify the Company in writing of the occurrence of such
an event.

 

Page 3 of 14



--------------------------------------------------------------------------------

(iv) Stock Awards.

(A) The vesting and exercisability of each of the Executive’s outstanding stock
options shall be accelerated as to the number of shares subject to such stock
options that would vest over the nine (9) month period following the Consulting
Period Termination Date had the Executive remained continuously employed by the
Company during such period, with such acceleration to be effective as of the
Consulting Period Termination Date. Following the Consulting Period Termination
Date, the Executive’s stock options shall be exercisable in accordance with the
terms of the stock option agreements and the equity plans pursuant to which such
stock options were issued.

(B) The vesting of each of the Executive’s outstanding restricted stock awards
(other than restricted stock awards the vesting of which is solely
performance-based) shall be accelerated as to the number of shares of restricted
stock that would vest over the nine (9) month period following the Consulting
Period Termination Date had the Executive remained continuously employed by the
Company during such period, with such acceleration to be effective as of the
Consulting Period Termination Date. Following the Consulting Period Termination
Date, for so long as the Executive continues to serve as a consultant to the
Company pursuant to the Consulting Agreement, the Executive’s unvested
restricted stock awards (other than restricted stock awards the vesting of which
is solely performance-based) shall continue to vest in accordance with the terms
of the restricted stock agreements and the equity plans pursuant to which such
restricted stock awards were issued.

(C) As of the Termination Date, all of the Executive’s restricted stock awards
the vesting of which is solely performance-based shall cease to vest. All such
unvested shares of restricted stock shall automatically, and without further
action by either the Company or the Executive, be forfeited or repurchased by
the Company pursuant to the terms of the restricted stock agreements and the
equity plans pursuant to which such stock awards were issued. These unvested
shares are currently held in escrow and will be automatically cancelled and
transferred to the Company. The aggregate repurchase price, if any, for these
shares will be paid to the Executive on the Termination Date.

(v) General Release of Claims by the Executive. The Executive’s right to receive
any of the payments or other compensation to be made to the Executive pursuant
to this Section 3(c) shall be contingent on Executive providing to the Company
(and failing to revoke) a full and complete general release in the form attached
hereto as Exhibit A (the “Second Release”) dated as of the Consulting Period
Termination Date and the Executive’s failure to revoke such Second Release
within the time period provided therein. The date on which the Second Release
becomes effective shall be considered the “Second Release Effective Date”).

4. General Release of Claims by the Executive.

(a) In consideration of the benefits received under this Agreement, the
Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, executives, attorneys, agents and representatives, and
employee benefit plans in which the Executive is or has been a participant by
virtue of his employment with the Company, from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or

 

Page 4 of 14



--------------------------------------------------------------------------------

unasserted, suspected or unsuspected (collectively, “Claims”), which the
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Termination Date, arising directly or indirectly out of, relating to, or
in any other way involving in any manner whatsoever the Executive ‘s employment
by the Company or the separation thereof, and any and all claims arising under
federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
California Family Rights Act, the California Labor Code and similar state or
local statutes, ordinances, and regulations. Notwithstanding the generality of
the foregoing, the Executive does not release the following claims and rights:

(i) Claims for: (a) indemnity pursuant to California law (including but not
limited to Cal. Labor Code Section 2802), (b) indemnity pursuant to written
indemnification agreements which have been entered into between Executive and
the Company and any of its affiliates, (c) coverage under any of the Company’s
insurance policies for third party claims based on Executive’s employment with
the Company, or (d) indemnity pursuant to the Company’s certificate of
incorporation or its by-laws;

(ii) The right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination, or any claim that the waiver of claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”) was not knowing
or voluntary; provided, however, that the Employee does release his right to
secure any damages for alleged discriminatory treatment;

(iii) Any claims arising from or related to the Company’s obligations under this
Agreement; and

(iv) Any other claims that cannot be released by private agreement.

(b) THE EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, THE EMPLOYEE HEREBY EXPRESSLY WAIVES ANY
RIGHTS SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT.

(c) In accordance with the Older Workers Benefit Protection Act of 1990, the
Executive acknowledges that he is aware of the following:

(i) He has a right to consult with an attorney before accepting this offer;

 

Page 5 of 14



--------------------------------------------------------------------------------

(ii) He has twenty-one (21) days from the date this offer is received to
consider this offer;

(iii) He has seven days after accepting this offer to revoke his acceptance in
writing, addressed and delivered no later than the expiration of the seventh day
to H. Thomas Blanco, Senior Vice President and Chief Administration Officer and
his acceptance will not be effective until that revocation period has expired;

(iv) He is, through this Agreement, releasing the Company and its officers,
agents, directors, supervisors, executives, representatives, successors and
assigns and all persons acting by, through, under, or in concert with any of
them, from any and all claims she may have against the Company or such
individuals; and

(v) He understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is signed are not waived.

5. Executive’s Representations and Warranties. The Executive represents and
warrants that:

(a) He has carefully read and fully understands all of the provisions of this
Agreement;

(b) During the course of his employment, he is not aware of any injuries for
which he might be entitled to compensation pursuant to California’s Workers
Compensation law;

(c) He has not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will he do so
in the future, except as may be required to enforce the terms of this Agreement,
or as are otherwise consistent with the proviso concerning non-waivable claims
set forth in Section 4(a) of this Agreement. With respect to any such
non-waivable claims, however, Executive agrees to waive his right (if any) to
any monetary or other recovery should any governmental agency or other third
party pursue any claims on Executive’s behalf, either individually, or as part
of any collective action; and

(d) As a matter of fact, that Executive’s age played no part in any of the
Company’s decisions or actions affecting Executive. Executive expressly
acknowledges that he has had the opportunity of a full twenty-one (21) days
within which to consider this Agreement before signing it, and that if he has
not availed himself of that full time period, that he expressly waives this time
period and will not assert the invalidity of this Agreement or any portion
thereof on this basis.

6. Non-disparagement. The Executive agrees that he shall not disparage or
otherwise communicate negative statements or opinions about the Company, its
board members, officers, executives or business. The Company agrees that neither
its directors nor its officers shall disparage or otherwise communicate negative
statements or opinions about the Executive. Nothing in this provision shall be
construed to prevent any party from giving truthful testimony pursuant to a
valid subpoena or other judicial process

 

Page 6 of 14



--------------------------------------------------------------------------------

7. Cooperation. Executive agrees, subject to the Company and Executive agreeing
to reasonable compensation and expense reimbursement terms mutually satisfactory
to Executive and the Company, to cooperate fully with the Company (including its
Board of Directors and any special committees of the Board of Directors) and its
counsel or accountants in any financial audits or internal investigation
involving securities, financial or accounting matters, and in its defense of, or
other participation in, any administrative, judicial, or other proceeding,
including arbitration, arising from any charge, complaint or other action which
has been or may be filed relating to the period during which Executive was
employed by the Company.

8. Confidential Information; Return of Company Property.

(a) The Executive hereby expressly confirms his continuing obligations to the
Company pursuant to the Employment, Confidential, Information and Invention
Assignment and Arbitration Agreement executed by the Executive on November 20,
2002 (the “Confidentiality Agreement”).

(b) The Executive confirms that he delivered to the Company on the Termination
Date all originals and copies of correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products, processes or business of any kind and/or which
contain proprietary information or trade secrets which are in the possession or
control of the Executive or his agents or representatives, other than such items
as are necessary for the provision of his services hereunder during the
Consulting Period.

(c) The Executive confirms that he returned to the Company on the Termination
Date all equipment of the Company in his possession or control, other than such
items as are necessary for the provision of his services hereunder during the
Consulting Period; provided, however, that it is expressly agreed that Executive
shall be entitled to retain possession of his cellular phone and laptop computer
(and related accessories) following the termination of the Consulting Period so
long as all Company property and information is removed from such items.

9. Confidentiality. The Executive and the Company agree to use their best
efforts to maintain in confidence the contents and terms of this Agreement
(collectively referred to as the “Settlement Information”), subject to the
Company’s legally required reporting requirements under applicable securities
laws. The Executive and the Company shall take every reasonable precaution to
prevent disclosure of Settlement Information to third parties, and agree that
there will be no publicity, directly or indirectly, concerning any Settlement
Information. The Executive agrees to take every reasonable precaution to
disclose Settlement Information only to those attorneys, accountants,
governmental authorities, and family members who have a reasonable need to know
such Settlement Information.

10. Taxes. To the extent any taxes may be payable by the Executive for the
benefits provided to him by this Agreement beyond those withheld by the Company,
the Executive agrees to pay them himself and to indemnify and hold the Company
and the other entities released herein harmless for any tax claims or penalties,
and associated attorneys’ fees and costs, resulting from any failure by him to
make required payments. During the Consulting Period, Executive shall be solely
responsible for taxes required to be paid with respect to his performance of
services and the receipt of consideration under this Agreement, including,
without limitation, United States federal, state and local income taxes, payroll
taxes, social security, unemployment or disability

 

Page 7 of 14



--------------------------------------------------------------------------------

insurance, or similar items. Executive acknowledges that the payments and
benefits provided in this Agreement may have tax ramifications to him. The
Company has provided no tax or other advice to Executive on such matters and
Executive is free to consult with an accountant, legal counsel, or other tax
advisor regarding the tax consequences he may face.

11. Choice of Law. This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles. In all cases, this Agreement shall be interpreted in
accordance with its plain meaning, and not strictly for or against either party.

12. Notices. All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

(a)    If to the Company:

   Tessera, Inc    3025 Orchard Parkway    San Jose, CA 95134    Phone:
408-321-6705    Fax: 408-321-2900    Attn: H. Thomas Blanco,    Senior Vice
President and Chief Administration    Officer

(b)    If to the Executive:

   Scot A. Griffin

13. Severability. Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect. If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever the Executive’s obligation to provide the binding
release to all entities intended to be released hereunder.

14. Understanding and Authority. The parties understand and agree that all terms
of this Agreement are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

15. Integration Clause. This Agreement, together with all documents referenced
herein, contains the entire agreement of the parties with regard to the
separation of the Executive’s employment, and supersedes and replaces any prior
agreements as to that matter. This Agreement may not be changed or modified, in
whole or in part, except by an instrument in writing signed by the Executive and
an executive officer of the Company.

16. Execution in Counterparts. This Agreement may be executed in counterparts
with the same force and effectiveness as though executed in a single document.

 

Page 8 of 14



--------------------------------------------------------------------------------

17. Section 409A of the Code. This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). To the extent applicable, this Agreement shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder.

18. Indemnification. Notwithstanding Executive’s termination as an employee and
officer of the Company or any provision of this Agreement, the Executive and the
Company acknowledge and agree that this Agreement shall not eliminate, limit or
modify any contractual, common law or statutory duty or obligation by the
Company to indemnify Executive from third party claims arising out of his
employment; nor shall it eliminate, limit or modify, any rights he may have
independent of this Agreement under any of the Company’s insurance policies
based on his employment with the Company.

19. Benefit. All obligations under this Agreement shall be binding upon the
heirs, executors, administrators, or other legal representatives or assigns of
the parties. The Company shall take all reasonable steps to ensure that any
successor entity or acquirer of the Company is bound by and agrees to abide by
and comply with the obligations of the Company set forth in this Agreement.

20. RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE
ACKNOWLEDGES THAT HE UNDERSTANDS THIS RIGHT AND HAS EITHER CONSULTED WITH A
LAWYER OR DETERMINED NOT TO DO SO.

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

(Signature Page Follows)

 

Page 9 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

Executive     TESSERA, INC.

/s/ Scot A. Griffin

    By:  

/s/ H. Thomas Blanco

Scot A. Griffin       H. Thomas Blanco     Its:   Senior Vice President and
Chief Administration Officer Date  

April 2, 2009

    Date  

April 2, 2009

 

Page 10 of 14



--------------------------------------------------------------------------------

EXHIBIT A

SECOND RELEASE

This General Release of Claims (“Release”) is entered into as of this
             day of                     , 2009, between Scot A. Griffin
(“Executive”), and Tessera, Inc., a Delaware corporation (the “Company”)
(collectively referred to herein as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Employment
Transition and Consulting Agreement dated as of April 3, 2009 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under Section 3(c) of the Agreement, subject to Executive’s execution
of this Release; and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

1. In consideration of the benefits received under this agreement, Executive, on
behalf of himself and his executors, heirs, administrators, representatives and
assigns, hereby agrees to release and forever discharge the Company and all
predecessors, successors and their respective parent corporations, affiliates,
related, and/or subsidiary entities, and all of their past and present
investors, directors, shareholders, officers, general or limited partners,
executives, attorneys, agents and representatives, and employee benefit plans in
which the Executive is or has been a participant by virtue of his employment
with the Company, from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which the
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to Consulting Period Termination Date (as defined in the Agreement), arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Executive ‘s employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Older Workers Benefit Protection Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
the California Labor Code and similar state or local statutes, ordinances, and
regulations. Notwithstanding the generality of the foregoing, the Executive does
not release the following claims and rights:

(a) Claims for: (i) indemnity pursuant to California law (including but not
limited to Cal. Labor Code Section 2802), (ii) indemnity pursuant to written
indemnification

 

Page 11 of 14



--------------------------------------------------------------------------------

agreements which have been entered into between Executive and the Company and
any of its affiliates, (iii) coverage under any of the Company’s insurance
policies for third party claims based on Executive’s employment with the
Company, or (iv) the or the Company’s certificate of incorporation or its
by-laws;

(b) The right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination, or any claim that the waiver of claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”) was not knowing
or voluntary; provided, however, that the Employee does release his right to
secure any damages for alleged discriminatory treatment;

(c) Any claims arising from or related to the Company’s obligations under the
Agreement; and

(d) Any other claims that cannot be released by private agreement.

2. THE EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, THE EMPLOYEE HEREBY EXPRESSLY WAIVES ANY
RIGHTS SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT.

3. In accordance with the Older Workers Benefit Protection Act of 1990, the
Executive acknowledges that he is aware of the following:

(a) He has a right to consult with an attorney before accepting this offer;

(b) He has twenty-one (21) days from the date this offer is received to consider
this offer;

(c) He has seven days after accepting this offer to revoke his acceptance in
writing, addressed and delivered no later than the expiration of the seventh day
to H. Thomas Blanco, Senior Vice President and Chief Administration Officer and
his acceptance will not be effective until that revocation period has expired;

(d) He is, through this Agreement, releasing the Company and its officers,
agents, directors, supervisors, executives, representatives, successors and
assigns and all persons acting by, through, under, or in concert with any of
them, from any and all claims she may have against the Company or such
individuals; and

 

Page 12 of 14



--------------------------------------------------------------------------------

(e) He understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is signed are not waived.

4. Executive hereby reaffirms the representations and warranties contained in
Section 5 of the Agreement as of the date hereof.

5. Choice of Law. This Agreement shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles. In all cases, this Agreement shall be interpreted in accordance with
its plain meaning, and not strictly for or against either party.

6. Entire Agreement; Amendment. This Release and the Agreement contain the
entire agreement of the parties with regard to the subject matter hereof and
thereof, and supersede and replace any prior agreements as to that matter. This
Release may not be changed or modified, in whole or in part, except by an
instrument in writing signed by the Executive and an executive officer of the
Company.

7. Counterparts. This Release may be executed in counterparts with the same
force and effectiveness as though executed in a single document.

(Signature Page Follows)

 

Page 13 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

Executive

 

Scot A. Griffin

Date  

 

TESSERA, INC. By:  

 

  H. Thomas Blanco Its:   Senior Vice President and Chief   Administration
Officer Date:  

 

 

Page 14 of 14